Servers, J.
In a petition for a rehearing, our attention is called to the fact we have in the foregoing opinions failed to pass upon the point made by the appellant that section 790 of the Revision, and section 902 of the Code, are unconstitutional, if the construction we have placed thereon is correct. As we understand, it is claimed that the construction we have adopted makes the said sections obnoxious to both the Constitution of the United States, and of this State. In this view we do not concur, and therefore overrule the point. The length of the foregoing opinions forbids a statement of our reasons.
Petition for rehearing
Overruled.